Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
1. This Office Action is in response to the application filed on 01/29/2021. Claims 1-22 are pending in this application. Claims 1, 10 and 19 are independent claims. This action is made Final.

Rejections - 35 USC § 103 
2. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims 1, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US PGPub 20060271928), in view of Feng (US PGPub 20180046503).



As per Claim 1, Gao teaches of a method comprising: setting one or more resource utilization threshold limits for each cluster by the user; periodically obtaining resource utilization data at a cluster level for each cluster; and (par 5, In a data center, an application deployment template may be used to represent multi-tiered applications or service and deploy applications. As described in related patent application entitled "Method and System for Managing Application Deployment", which is incorporated by reference above, a deployment plan may be developed containing an outline of resources and configurations used for deployment based on resource dependency characterization of the applications to enable deployment, logical characterization and network characterization of desired deployment. Par 7, While application deployment template is one of the mechanisms that can be used for automated provisioning of services, the availability of resources needs to be considered when building a deployment plan and before using the template to automate deployment. Currently, users have to manually verify that resources are available before provisioning of service is initiated. Thus, administrators have to manually track resource availabilities. Par 34, To alleviate underutilization of resources, the catalog and order fulfillment system represents an application deployment template as a service with a parameter called maximum allowed service instance count. The maximum allowed service instance count provides a threshold for the system to control the total number of deployed applications for an application deployment template, which ensures that at any time the resource usage is within the data center capacity. Par 37, At this time, data center administrator 500 may define the maximum number of service instance counts for the service.)
dynamically provisioning and/or deprovisioning one or more physical hosts to one or more clusters [in the hyperconverged infrastructure] using the mapped physical hosts in the host pool based on the obtained resource utilization data and the one or more set resource utilization threshold limits. (par 33, Other resources, such as, for example, cluster of servers and switch ports, also may be included in data center 400. And par 42, Once the order is fulfilled, the fulfillment system informs service consumer 510 when the service is available and provides necessary information to consume service 516 by accessing the application, for example, how to access the application via a )
Gao does not specifically teach, however Feng teaches of hyperconverged infrastructure; mapping physical hosts in a host pool to respective clusters in a hyperconverged infrastructure by a user; (par 4-5, identify one or more physical nodes of the hyper-converged infrastructure that store the present data block; program instructions to scan a container-instance mapping table using one or more respective physical node identifiers that are associated with the one or more physical nodes that store the present data block, and in response, identify one or more containers that are deployed on the one or more Each node of physical nodes 150 can store an instance of container logic 122 and execute container logic 122 to provide one or more respective user-spaces (i.e., containers) to applications executing on hyper-converged infrastructure 110.)
Therefore, it’s obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add hyperconverged infrastructure; mapping physical hosts in a host pool to respective clusters in a hyperconverged infrastructure by a user, as conceptually seen from the teaching of Feng, into that of Gao because this modification can help increase flexibility while simplifying deployment process. 
 
Re Claim 10, it is the system claim, having similar limitations of claim 1. Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 1. 

Re Claim 19, it is the product claim, having similar limitations of claim 1. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 1. 

s 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US PGPub 20060271928), in view of Feng (US PGPub 20180046503), and further in view of Jackson (US PGPub 20070266388).

As per Claim 2, Jackson teaches of the method of claim 1, wherein setting the one or more resource utilization threshold limits for each cluster, comprises: setting a minimum resource utilization threshold limit and a maximum resource utilization threshold limit. (par 41, The sub-reservation (or simply, the reservation) may be dynamically modified according to received data such as resource usage, system performance, a policy and a criterion associated with the request. For example, if resource usage is low, the sub-reservation may be dynamically modified to use 8 more processors which are not being used to more efficiently use the resources and more quickly complete the task. Such modifications may be bounded by minimum thresholds and maximum thresholds such as load metrics or system performance parameters.)
Therefore, it’s obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add setting a minimum resource utilization threshold limit and a maximum resource utilization threshold limit, as conceptually seen from the teaching of Jackson, into that of Gao and Feng because this modification can help increase flexibility while simplifying deployment process. 

Re Claim 11, it is the system claim, having similar limitations of claim 2. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 2. 

. 

6. Claims 3, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US PGPub 20060271928), in view of Feng (US PGPub 20180046503), and further in view of Jackson (US PGPub 20070266388), and further in view of Bragstad (US PGPub 20150334155).

As per Claim 3, Feng teaches of the method of claim 2, wherein dynamically provisioning the one or more physical hosts in the one or more clusters comprise: and preparing the one or more physical hosts based on the mapped physical hosts  and dynamically provisioning the one or more prepared physical hosts in the cluster. (par 41, Resource provisioning 81 provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment.)
None of Gao, Feng and Jackson specifically teaches, however Bragstad teaches of sending a resource request call upon the resource utilization reaching the maximum resource utilization threshold limit at a cluster; and the resource utilization data upon receiving the resource request; (par 71, The streams manager 360 determines a portion of the streaming application to deploy to one or more VMs. Note the portion of the streaming application may be a single operator or may be multiple operators. The streams manager 360 uses a cloud resource request mechanism 530 to formulate a cloud resource request 540, which can include information such as a number of VMs to provision 550, stream infrastructure needed in each VM 560, a stream application portion 570 (e.g., one or more operators) for each VM, and other information such as a maximum cost or identifiers of one or more VMs to provision 580.)
sending a resource request call upon the resource utilization reaching the maximum resource utilization threshold limit at a cluster; and the resource utilization data upon receiving the resource request, as conceptually seen from the teaching of Bragstad, into that of Gao, Feng and Jackson because this modification can help increase flexibility while simplifying deployment process. 

Re Claim 12, it is the system claim, having similar limitations of claim 3. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 3. 

Re Claim 21, it is the product claim, having similar limitations of claim 3. Thus, claim 21 is also rejected under the same rationale as cited in the rejection of claim 3. 

7. Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US PGPub 20060271928), in view of Feng (US PGPub 20180046503), in view of Jackson (US PGPub 20070266388), in view of Bragstad (US PGPub 20150334155), and further in view of OOG (“OpenStack Operations Guide”).

As per Claim 4, OOG teaches of the method of claim 3, wherein preparing the one or more physical hosts based on mapped physical hosts and the resource utilization data comprises: preparing the one or more physical hosts based on imaging, networking, domain name system (DNS), network time protocol (NTP) and physical network interface card (NIC) requirements of the cluster upon receiving the resource request, and wherein imaging the one or more physical hosts comprises imaging the one or more physical hosts based on an associated cluster in the hyperconverged infrastructure; and pre-configuring the one or more physical hosts based on the imaging, networking, domain name system (DNS), network time protocol (NTP) and physical network interface card (NIC) requirements of the cluster upon receiving the resource request. (Page 51, Adding Cloud Controller Nodes: You should load balance user-facing services such as dashboard, novaapi, or the Object Storage proxy. Use any standard HTTP load-balancing method (DNS round robin, hardware load balancer, or software such as Pound or HAProxy, On page 74, DNS OpenStack does not currently provide DNS services, aside from the dnsmasq daemon, which resides on nova-network hosts. You could consider providing a dynamic DNS service to allow instances to update a DNS entry with new IP addresses. You can also consider making a generic forward and reverse DNS mapping for instances' IP addresses, such as vm-203-0-113-123.example.com.). Page 74, Services for Networking OpenStack, like any network application, has a number of standard considerations to apply, such as NTP and DNS. NTP Time synchronization is a critical element to ensure continued operation of OpenStack components. Correct time is necessary to avoid errors in instance scheduling, replication of objects in the object store, and even matching log timestamps for debugging. All servers running OpenStack components should be able to access an appropriate NTP server. You may decide to set up one locally or use the public pools available from the Network Time Protocol project. On page 73, Multi-NIC Provisioning OpenStack Compute has the ability to assign multiple NICs to instances on a per-project basis. This is generally an advanced feature and not an everyday request. This can easily be done on a per-request basis, though. However, be aware that a second NIC uses up an entire subnet or VLAN. This decrements your total number of supported projects by one. On 
Therefore, it’s obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add preparing the one or more physical hosts based on imaging, networking, domain name system (DNS), network time protocol (NTP) and physical network interface card (NIC) requirements of the cluster upon receiving the resource request, and wherein imaging the one or more physical hosts comprises imaging the one or more physical hosts based on an associated cluster in the hyperconverged infrastructure; and pre-configuring the one or more physical hosts based on the imaging, networking, domain name system (DNS), network time protocol (NTP) and physical network interface card (NIC) requirements of the cluster upon receiving the resource request, as conceptually seen from the teaching of OOG, into that of Gao, Feng, Jackson and Bragstad because this modification can help increase flexibility while simplifying deployment process. 

. 

8. Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US PGPub 20060271928), in view of Feng (US PGPub 20180046503), in view of Jackson (US PGPub 20070266388), in view of Bragstad (US PGPub 20150334155), in view of OOG (“OpenStack Operations Guide”), and further in view of Sharman (US PGPub 20200273569).

As per Claim 5, Sharman teaches of the method of claim 4, wherein preparing the one or more physical hosts based on mapped physical hosts and the resource utilization data further comprises: determining a number of physical hosts needed for pre-configuring based on artificial intelligence and/or machine learning techniques; and pre-configuring the determined number of physical hosts with any required Kernel Adapters or other networking pre-requests associated with the cluster. (par 10, In one embodiment, guidelines for performing the medical procedure to reduce resource usage during the medical procedure on the patient in the catheterization laboratory are generated using the trained machine learning model. The guidelines include one or more of: an order for investigating coronary arteries of the patient, a number of medical devices to be used during the medical procedure, and a number and type of medical professionals needed for performing the medical procedure. Claim 7, The method of claim 1, further comprising: generating guidelines for performing the medical procedure to reduce resource usage during the medical procedure on the patient in the catheterization laboratory using the trained machine learning model, the guidelines comprising one or more of: an order for investigating coronary )
Therefore, it’s obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add determining a number of physical hosts needed for pre-configuring based on artificial intelligence and/or machine learning techniques; and pre-configuring the determined number of physical hosts with any required Kernel Adapters or other networking pre-requests associated with the cluster, as conceptually seen from the teaching of Sharman, into that of Gao, Feng, Jackson and Bragstad and OOG because this modification can help increase flexibility while simplifying deployment process. 

Re Claim 14, it is the system claim, having similar limitations of claim 5. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 5. 

9. Claim 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US PGPub 20060271928), in view of Feng (US PGPub 20180046503), and further in view of Hirata (US Patent 5327560).

As per Claim 6, Hirata teaches of the method of claim 1, further comprising: dynamically changing imaging and/or networking requirements to the mapped physical hosts in the host pool upon a change to the imaging and/or networking requirements to a physical host in a cluster. (Col 1, lines 9-29, The present invention relates to a method of processing network reconfiguration information. More particularly, the present invention relates to a method of processing reconfiguration information of a network composed of at least one 
Therefore, it’s obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add dynamically changing imaging and/or networking requirements to the mapped physical hosts in the host pool upon a change to the imaging and/or networking requirements to a physical host in a cluster, as conceptually seen from the teaching of Hirata, into that of Gao and Feng because this modification can help increase flexibility while simplifying deployment process. 

Re Claim 15, it is the system claim, having similar limitations of claim 6. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 6. 

10. Claim 7, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US PGPub 20060271928), in view of Feng (US PGPub 20180046503), and further in view of Jackson (US PGPub 20070266388), and further in view of Konik (US PGPub 20130263117).

As per Claim 7, Konik teaches of the method of claim 2, wherein dynamically deprovisioning the one or more physical hosts in each cluster comprises: sending a deprovisioning request upon the resource utilization reaching the minimum resource utilization threshold limit at a cluster; and dynamically deprovisioning the one or more physical hosts in the cluster based on the mapped physical hosts and the resource utilization data. (par 77, Control then continues to block 1110 where the cloud resource manager 162 finds a source virtual 
Therefore, it’s obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add sending a deprovisioning request upon the resource utilization reaching the minimum resource utilization threshold limit at a cluster; and dynamically deprovisioning the one or more physical hosts in the cluster based on the mapped physical hosts and the resource utilization data, as conceptually seen from the teaching of Hirata, into that of Gao, Feng and Jackson because this modification can help increase flexibility while simplifying deployment process. 

Re Claim 16, it is the system claim, having similar limitations of claim 7. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 7. 

Re Claim 22, it is the product claim, having similar limitations of claim 7. Thus, claim 22 is also rejected under the same rationale as cited in the rejection of claim 7. 

11. Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US PGPub 20060271928), in view of Feng (US PGPub 20180046503), and further in view of Trubin (US PGPub 20160379143).

As per Claim 8, Turbin teaches of the method of claim 1, wherein mapping the physical hosts in the host pool to respective clusters comprises: creating a workload-to-physical host (W2H) mapping table by a user, wherein the W2H mapping table includes the physical hosts in the host pool; and (par 37, Another field in CPU resource utilization table 600 could be a CPU load 604, e.g., representing an average load experienced by the device’s CPU during a time window centered around the timestamp 602 value. Another field in CPU resource utilization table 600 could be a CPU maximum load 606, e.g., representing a peak load experienced by the device’s CPU during a time window centered around the timestamp 602 value. Another field in CPU resource utilization table 600 could be a CPU utilization factor 608, e.g., representing an average percentage of utilization of the device's CPU during a time window centered around the timestamp 602 value. Another field in CPU resource utilization table 600 could be a CPU maximum utilization factor 610, e.g., representing a peak percentage of utilization of the device's CPU during a time window centered around the timestamp 602 value. Another field in CPU resource utilization table 600 could be a CPU minimum utilization factor 612, e.g., representing a trough percentage of utilization of the device's CPU during a time window centered around the timestamp 602 value.)
generating a unique cluster identifier (id) to each cluster and associating the generated unique cluster id with a physical host id and one or more resource utilization threshold limits upon the user creating the W2H mapping table. (par 47, Device-transaction map 500 may include a transaction type 510 field and a device name 520 field. Each transaction type (e.g., logging into a bank account online (BANK-IP-LOG 540), mobile check deposit (C1360-MOB-CHECK 550), etc.) may be assigned one (see, e.g., BANK-IP-LOG 540) or more (see, e.g., C1360-MOB-CHECK 550) device names 520 that facilitate the transaction type. Device-transaction map 500 may also include additional fields of useful information, such as Operating System 530 running on the identified device. Par 57, Specifically, FIG. 8 shows, for various combinations of business transactions 820 (operating via commerce channels 810) and device names 830, for either deviations from a baseline over a six-month 
Therefore, it’s obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add creating a workload-to-physical host (W2H) mapping table by a user, wherein the W2H mapping table includes the physical hosts in the host pool; and, generating a unique cluster identifier (id) to each cluster and associating the generated unique cluster id with a physical host id and one or more resource utilization threshold limits upon the user creating the W2H mapping table, as conceptually seen from the teaching of Turbin, into that of Gao and Feng because this modification can help increase flexibility while simplifying deployment process. 


Re Claim 17, it is the system claim, having similar limitations of claim 8. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 8. 

12. Claim 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US PGPub 20060271928), in view of Feng (US PGPub 20180046503), and further in view of Pinski (US PGPub 20160164738).

As per Claim 9, Pinski teaches of the method of claim 1, wherein mapping the physical hosts in the host pool to respective clusters comprises: mapping the physical hosts in the host pool to respective clusters in the hyperconverged infrastructure and setting the associated one or more resource utilization threshold limits using artificial intelligence and machine learning during operation. (par 70, The group of computing instances may be vertically scaled 530 from the first computing instance type to the second computing instance type when the load on the computing instances reaches a threshold defined by the vertical scaling rules. Par 78, The vertical scaling rules may provide a scaling alarm to notify an administrator when the usage of the computing instances exceeds a threshold. The vertical scaling rules may optionally include a scaling trigger to initiate vertically scaling the computing instances. Par 27, The management console 270 may provide machine analysis 290 of statistics 264 and/or metrics received from the monitoring service 215. For example, business rules, scripts, machine learning and the like may be used to analyze the statistics 264 for the presence of known or predefined issues, resource usage beyond a predetermined threshold and so forth to identify issues, problems, etc. These may be flagged in the management console 270 for the administrator 280 to review.)
Therefore, it’s obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add mapping the physical hosts in the host pool to respective clusters in the hyperconverged infrastructure and setting the associated one or more resource utilization threshold limits using artificial intelligence and machine learning during operation, as conceptually seen from the teaching of Pinski, into that of Gao and Feng because this modification can help increase flexibility while simplifying deployment process. 


Re Claim 18, it is the system claim, having similar limitations of claim 9. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 9. 



Response to Arguments
13. Applicant's arguments with respect to the claims 1, 10 and 19 have been fully considered but they are not persuasive. Regarding the first argument that Gao does not specifically teach provisioning or de-provisioning “physical hosts” for Gao has barely any reference to provision and/or deprovision physical hosts, the examiner would like to point out in Gao in par 6 that a deployment plan describes dependencies between an application's elements and physical and networking components of a deployment and par 33, The mechanism of embodiments of the invention provides a design pattern for automating provisioning services in a data center, such as data center 400. The processes of the embodiments of the invention may be performed by a processing unit comprising one or more processors, such as processor 302 in FIG. 3, using computer implemented instructions, which may be located in a memory such as, for example, main memory 304, memory 324, or in one or more peripheral devices 326 and 330, where the server is a physical host with a processor and a memory and services are software being provisioned or prepared on the physical host server and par 47, The provisioning process provides a method in a service class to process an order to provision and deprovision a service instance.. Thus, the examiner maintains that Gao teaches of provisioning/deprovisioning physical hosts.

The relevant prior art specifically reciting of provisioning/de-provisioning of the physical hosts, US 20190362004, par 25
Also Gao teaches of monitoring available resources and provisioning or de-provisioning the physical hosts based on the resources. Par 7, , users have to manually verify that resources are available before provisioning of service is initiated. Par 34, The maximum allowed service instance count provides a threshold for the system to control the total number of deployed applications for an application deployment template, which ensures that at any time the 
The examiner also would like to point out that mapping the physical hosts in a pool (page 11) actually means to configure the software/application running on the physical hosts to be mapped. Thus, provisioning or de-provisioning physical hosts is interpreted by the examiner as provisioning or de-provisioning the configuration/software within the physical hosts. If it should be interpreted differently, please amend the limitation using the spec to distinctively reference only to the hardware provisioning. 
Responsive to another argument that Feng does not teach hyperconverged infrastructure; mapping physical hosts in a host pool to respective clusters in a hyperconverged infrastructure by a user, the examiner would like to point out that Feng teaches in Par 3, a container-instance mapping table using one or more respective physical node identifiers that are associated with the one or more physical nodes that store the present data block, and par 54, FIG. 4 is a block diagram depicting two virtualized resource clusters that are deployed on a plurality of physical nodes of a hyper-converged infrastructure. Par 55, In the embodiment depicted in FIG. 4, container management logic 124 deploys six containers over three nodes of physical nodes 150: node 232 (referenced herein as "node 1"); node 234 (referenced herein as "node 2"); and node 236 (referenced herein as "node 2"). Node 1 hosts container 211 (referenced herein as "container 1") and container 222 (referenced herein as "container 2"). Node 2 hosts container 213 (referenced herein as "container 3") and container 224 (referenced herein as "container 4"). Node 3 hosts container 215 (referenced herein as "container 5") and container 226 (referenced herein as "container 6"). . Par 49, Each node of physical nodes 150 can store an instance of container logic 122 and execute container logic 122 to provide one or more respective user-spaces (i.e., containers) to applications executing on hyper-converged infrastructure 110. Thus, the examiner maintains that each physical nodes 1-3 in a pool are mapped to virtualized resource clusters 1-2 in a hyper-converged infrastructure in order to optimize the resource utilization.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193